Citation Nr: 1521071	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for degenerative disc disease of the cervical spine with stenosis, to include whether a separate rating for any associated neurological impairment is warranted.

2.  Entitlement to a disability rating higher than 20 percent for lumbar strain, to include whether a separate rating for any associated neurological impairment is warranted.

3.  Entitlement to a higher disability rating for bursitis of the right shoulder, currently rated as 20 percent disabling.

4.  Entitlement to a disability rating higher than 10 percent for right knee patellofemoral syndrome.

5.  Entitlement to a disability rating higher than 10 percent for left knee patellofemoral syndrome

6.  Entitlement to service connection for pes planus (flat feet), claimed as secondary to service connected knee disability.

7.  Entitlement to service connection for chronic fatigue syndrome.

8.  Whether new and material evidence has been received to reopen a service connection claim for insomnia.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to service connection for a gastrointestinal/gastroesophageal disability, to include gastritis and gastroesophageal reflux disease (GERD).

11.  Entitlement to service connection for cervical radiculopathy.

12.  Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982 and April 1983 to August 2005, which includes service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran is now residing in Texas, and the RO in Houston, Texas has current jurisdiction of this case.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.   A copy of the hearing transcript is of record and has been reviewed.

As reflected on the title page of this decision, the Board recharacterized the issue of entitlement to service connection for gastritis as entitlement to service connection for a gastrointestinal/gastroesophageal disability, to include gastritis and GERD, so as to encompass all possible diagnoses and conditions and to afford the Veteran the fullest consideration.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to:  increased ratings for the Veteran's cervical spine disability, lumbar spine disability, right shoulder disability, and bilateral knee disability; petition to reopen service connection claim for insomnia; service connection for flat feet, chronic fatigue syndrome, obstructive sleep apnea, gastroesophageal disability, and cervical radiculopathy; and eligibility to an annual clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In addition, the record raises the issue of whether a March 2006 RO decision that denied entitlement to a clothing allowance contains clear and unmistakable error (CUE).  See Veteran's September 2013 statement.  The Board does not have jurisdiction of the issue, and it is REFERRED to the Agency of Original Jurisdiction for the appropriate development.

FINDING OF FACT

Resolving all doubt in his favor , the Veteran's headaches are neurological manifestations of his service-connected cervical spine disability and are productive of characteristic prostrating attacks averaging one in 2 months over the last several months.

CONCLUSION OF LAW

The criteria for a 10 percent rating for headaches, secondary to service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

On review of the evidence currently of record, the Board construes the Veteran's reports of headaches as separate neurological manifestations of his service connected cervical spine disability.  As will be discussed in further detail below, the Board is not adjudicating the increased rating claim for the Veteran's service-connected cervical spine disability per se in this decision, but rather is remanding it for further development.

Nonetheless, the Board finds that there is sufficient evidence to adjudicate whether the Veteran has neurological manifestations in the form of headaches secondary to his cervical spine disability.  In light of the favorable outcome of this decision, the Veteran is not prejudiced in any way by addressing the Veteran's headaches and adjudicating whether a separate rating is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, and intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula). 

Notably, separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2015) if supported by objective medical evidence.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). 

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Resolving all doubt in the Veteran's favor, the Board finds that entitlement to a separate disability rating for headaches, as a neurological manifestation of his cervical spine disability, is warranted.  In this regard, the Veteran has reported pain in his head when he moves his neck.  A review of an August 2008 private treatment report from Orthopaedics Specialists, P.L.L., shows that the Veteran had limited head mobility secondary to his service-connected cervical spine disability.  According to a December 2009 VA primary care note, he had ongoing arthralgias associated with neck pain.  More recently, during the 2015 Board hearing, the Veteran testified that he has limited mobility in his neck which causes neck pain and stiffness, and in turn, causes headaches.  He described these pains as throbbing headaches in the frontal lobe area of his head, which occur at least two to three times per week, and last one to one-and-a half hours.  He stated that the pain radiates from his neck to his head.  He, as a layperson, is competent to report these observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In light of all evidence, both lay and medical, the Board concludes that a minimum rating of 10 percent for neurological manifestations of the cervical spine disability in the form of headaches is warranted back to the date of the Veteran's claim.  This separate rating is awarded under DC 8100 for headaches and DC 5243 for disc disease of the cervical spine, with consideration of the holdings of Deluca, Mitchell and Burton for the neck.  

ORDER

A separate 10 percent rating for headaches, neurological manifestations of the service-connected cervical spine disability, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



REMAND

Further development is necessary prior to analyzing the merits of the remaining claims.

During the 2015 Board hearing, the Veteran identified outstanding military and VA medical evidence dated from 2011 to the present which he indicates is relevant to all of his claims on appeal.  Those records must therefore be obtained so as to have a complete record.  

Additionally, with regard to all of the increased rating claims on appeal here, the Board finds that updated VA examinations are needed based on the testimony presented by the Veteran and his representative during the 2015 hearing.  The record reflects that the Veteran has not undergone a VA spine examination since 2009, a bilateral knee examination since 2011, and a VA shoulder examination since 2012.  In addition, the Veteran's 2015 testimony suggests a worsening of his service-connected disabilities.

The Veteran asserts that he has flat feet related to his military service or, alternatively, to his service-connected bilateral knee disability.  See his April 2009 statement.  Current VA medical evidence dated in December 2009 shows a diagnosis of pes planus.  See also, April 2011 record from Grayson CBOC.  In light of the evidence of a current disability and the Veteran's assertions, a VA examination is necessary to determine the nature and etiology of his flat feet, which he has yet to undergo.  

An addendum opinion is needed to clarify the etiology of the current gastrointestinal/gastroesophageal disability.  The January 2013 medical examiner who conducted the VA "Gulf War" examination only checked the box indicating that the Veteran currently has gastritis (a stomach and duodenal condition).  However, the Veteran indicates, and the medical evidence (see May 2009 records from Ireland Army Community Hospital) shows, that GERD is an active problem.  An opinion is needed to address the etiology of the Veteran's GERD. Additionally, although that medical examiner addressed whether the Veteran's gastritis is related to claimed environmental exposures in service, he did not address whether it is directly related to the Veteran's military service.  Indeed, his STRS show a number of gastrointestinal complaints.  

An addendum opinion is also needed to clarify the etiology of the current insomnia.   January 2013 medical examiner who conducted the VA "Gulf War" examination determined that the Veteran's insomnia is a symptom of his PTSD.  However, during the hearing, the Veteran testified that he had insomnia after returning from Desert Storm which was well before he received a diagnosis of PTSD. The Board finds that the examiner should address the Veteran's contentions.

An addendum opinion is also needed to clarify the etiology of the current sleep apnea.  The January 2013 medical examiner who conducted the VA "Gulf War" examination determined that the Veteran's sleep apnea is not due to environmental exposures in service.  However, in light of the Veteran's testimony regarding sleep problems and PTSD, the Board finds that an opinion is needed as to whether the Veteran's sleep apnea is etiologically related to his service-connected PTSD.

Lastly, the RO, in April and August 2013 letters, denied the Veteran's requests for an annual clothing allowance.  In September 2013, the Veteran submitted a letter which could be reasonably construed as NOD.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Because a review of the record does not show that a statement of the case (SOC) has been issued with respect to this claim, remand is required so that one may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include those dated from 2011 to the present from the Grayson County Community Based Outpatient Clinic in Kentucky.

2.  Obtain and associate with the claims file any treatment records from the Ireland Family Care Clinic at Fort Knox, Kentucky dated from 2011 to the present.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, frequency and severity of the Veteran's cervical and lumbar spine disabilities.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all cervical and lumbar spine orthopedic and related neurologic pathology found to be present; 

b).  Conduct all indicated tests and studies, to include range of cervical and lumbar spine motion studies expressed in degrees and in relation to normal range of motion, and describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical and lumbar spine; 

c).  State whether any disc disease of the cervical and lumbar spine has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes; 

d).  Specifically indicate whether cervical radiculopathy is demonstrated, and reconcile such opinion with the Veteran's continued reports of radicular pain. 

e).  Comment on the functional effects, if any, of his service-connected cervical and lumbar spine disabilities upon his ordinary activities, to specifically include work or employment.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right and left knee disabilities.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all right and left knee pathology found to be present; 

b).  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's knees on repeated use or during flare-ups.  If this is not possible, the examiner should so state;  

c).  Provide an opinion concerning the degree of severity of any instability or subluxation of the right and left knees; and   

d).  Comment on the functional effects , if any, of his service-connected bilateral knee disability upon his ordinary activities, to specifically include work or employment.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of the Veteran's service-connected right shoulder bursitis.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

a).  Identify all right shoulder pathology found to be present; 

b).  Conduct all indicated tests and studies, to include right shoulder range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right shoulder on repeated use or during flare-ups.  If this is not possible, the examiner should so state. 

c).  Indicate whether there is malunion of the humerus, and if so, whether it is productive of moderate or marked deformity.  Also state whether there is recurrent dislocation of the humerus at the scapulohumeral joint, and if so, whether there are (a) infrequent episodes, with guarding of movement only at the shoulder level, or (b) frequent episodes, with guarding of all arm movements.

With respect to the humerus, the examiner should indicate whether there is fibrous union, non-union (a false flail joint), or loss of the head (flail shoulder).  
With respect to the clavicle or scapula, state whether there is dislocation, malunion, or non-union; and, if non-union, whether it is with or without loose movement.

With respect to the scapulohumeral articulation, the examiner should indicate whether there is (a) favorable ankylosis, with abduction possible to 60 degrees, and the Veteran able to reach his mouth and head; (b) ankylosis that is intermediate between favorable and unfavorable; or (c) unfavorable ankylosis, with abduction limited to 25 degrees from the side.

d).  Comment on the functional effects , if any, of his service-connected right shoulder disability upon his ordinary activities, to specifically include work or employment.
The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

6.  Schedule the Veteran for a VA foot examination to assist in determining the nature and etiology of his flat feet.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file, the medical examiner is asked to respond to the following:

a).  Determine whether the Veteran's current flat feet had their onset during active service or are otherwise related to service; and 

b).  If you determine that that any current flat feet are not directly related to service, alternatively determine whether such disability is at least as likely as not proximately due to, OR AGGRAVATED by the service-connected bilateral knee disability or any other service-connected disability.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

7.  Forward the Veteran's claims file to the medical examiner who conducted the January 2013 VA "Gulf War" examination or, if she is unavailable, from another suitably qualified clinician.  The purpose of this addendum is to clarify the etiology of the Veteran's gastrointestinal/gastroesophageal disability, insomnia, and obstructive sleep apnea.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If the requested examiner is no longer available, or if the identified examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination.

Gastrointestinal/Gastroesophageal Disability

After re-reviewing the claims file, the examiner is asked to provide an addendum addressing the following:

a).  Determine whether the Veteran's gastritis and GERD had their onset during active service or are otherwise related to any incident of service, to include the in-service gastrointestinal diagnoses.  

Reconcile the opinion with all evidence of record, to include the following:

*A February 1993 STR which reflects the Veteran's complaints of severe abdominal pain and shows an assessment of probable "VGE."

*A July 1986 Screening Note of Acute Medical Care showing the Veteran's complaints of bloody vomitus and an assessment of probable viral gastroenteritis.

* A September 1986 Emergency Care and Treatment Report showing that he presented to the emergency room with gastrointestinal complaints and was diagnosed with viral gastritis.

*A January 1998 Ireland Army Community Hospital report showing an assessment of acute gastroenteritis.

*A June 1999 Screening Note of Acute Medical Care reflecting an assessment of rule out acute gastroenteritis.

*May 2009 Ireland Army Hospital Records showing gastritis and GERD as active problems.

b).  Determine whether the Veteran's GERD is related to environmental exposures in service.   

Insomnia

After re-reviewing the claims file, the examiner is asked to respond to the following:

Clarify the etiology of the Veteran's insomnia.  Specifically, reconcile the January 2013 VA opinion that the Veteran's insomnia is a symptom of his PTSD with the Veteran's competent statement that he experienced insomnia well before he was diagnosed with PTSD.  


Obstructive Sleep Apnea

The examiner is asked to provide an addendum addressing the etiology of the Veteran's sleep apnea.  Please respond to the following:

a). Determine whether the Veteran's sleep apnea is proximately due to, his service-connected PTSD, including by the medication taken for PTSD?

b). Determine whether the Veteran's sleep apnea is AGGRAVATED by service-connected PTSD, including by the medication taken for PTSD.  If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

A complete rationale should be provided for any opinions expressed and conclusions reached.

8.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

9.   Issue a SOC, and notify the Veteran of his appellate rights, with respect to the issue entitlement to an annual clothing allowance.  Notify him of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


